          Case 7:19-cv-08478-KMK Document 56 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MIRANDA JOHNSON,

                                 Plaintiff,
                                                              No. 19-CV-8478 (KMK)
          v.
                                                                       ORDER
 C. R. BARD, INC. and BARD
 PERIPHERAL VASCULAR, INC.,

                                 Defendants.


KENNETH M. KARAS, District Judge:

         Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Defendants”) have
moved for dismissal of this Action based upon Plaintiff Miranda Johnson’s (“Plaintiff”) alleged
failure to prosecute the Action, failure to participate in discovery, and failure to comply with the
Court’s case management orders (the “Motion”). (See Dkt. No. 52.) Plaintiff’s deadline to
respond to Defendants’ Motion was September 10, 2021, (see Dkt. No. 51), but to date, Plaintiff
has not filed a response.

       Plaintiff shall respond to Defendants’ Motion no later than October 5, 2021 or
Defendants’ Motion will be deemed fully briefed, the consequences of which may include the
granting of Defendants’ Motion and the dismissal of this Action.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

 Dated:        September 21, 2021
               White Plains, New York


                                                            KENNETH M. KARAS
                                                           United States District Judge
